Barnard, P. J.,
(dissenting.) Vassar College by its charter was authorized to take real and personal estate by gift or devise, the annual income of which should not exceed $40,000. Chapter 2, Laws 1861. By chapter 39, Laws 1862, the real and personal estate to the extent it is authorized to hold the same was exempted from taxation. This is not a limited exemption. The college can take the bequest, and be within the limit it is authorized to take, and then the exemption is general as to this bequest. The record shows that as to these proceedings the college can take the bequest, and still have only an income under $40,000 annually. As to the hospital, the evidence shows that to be exempt from the collateral tax. It has a lot and buildings where the sick are eared for. The land so occupied, and all its personal property, is exempted from taxation by chapter 298, Laws 1882. The gilt under this will is wholly of personal property. The exemption as to personal property is absolute, and it is not the less absolute in respect thereto because it might hold land subject to taxation because it was not used for the purpose of a hospital. The “Home for Aged Men” is also exempt. It is an almshouse. The mere fact that it charges a sum to a portion of those who feed at its table, and enjoy the shelter of its roof, does not destroy its character as a pure public charity. Northampton Co. v. Lafayette College, 18 Atl. Rep. 516; City of Philadelphia v. Pennsylvania Hospital, Leg. Int. Feb. 14, 1889, p. 70; Seminary v. Cramer, 98 N. Y. 121. All of its property is used in the lines *205of the charitable purpose of its incorporation, and the ultimate test of its character must be the result of its work as a whole. People v. Commissioners, 64 N. Y. 656; People v. Barber, 42 Hun, 27; Belts v. Betts, 4 Abb. N. C. 317. The order should, therefore, be reversed, With costs.